t c memo united_states tax_court ludivina madrigal petitioner v commissioner of internal revenue respondent docket no filed date ludivina madrigal pro_se t richard sealy iii for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in petitioner's federal income taxes for the and tax years in the amounts of dollar_figure and dollar_figure respectively the and deficiency amounts represent petitioner's earned_income_credit claimed on her individual income_tax returns for these years on the income_tax examination changes sheet attached to the notice_of_deficiency mailed to petitioner for the taxable_year respondent calculated a deficiency in the amount of dollar_figure as the result of a typographical error the deficiency amount shown on the notice_of_deficiency was transposed to indicate a deficiency amount of dollar_figure the amount of the deficiency in controversy for which petitioner disputes is dollar_figure as set forth in the petition respondent admits this in the answer the issues for decision are whether petitioner is entitled to claim head_of_household filing_status for and and whether petitioner is entitled to an earned_income_credit for the and tax years some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in alice texas neither petitioner nor her husband victor madrigal is fluent in english and their testimony was given through an interpreter petitioner was married to victor madrigal mr madrigal in mexico in petitioner and mr madrigal came to the united_states in and settled in alice texas petitioner and mr madrigal rented a house in alice and mr madrigal began working in construction petitioner and mr madrigal have six children petitioner and mr madrigal bought a four-bedroom house on beckham street in alice in in petitioner and mr madrigal experienced marital difficulties and mr madrigal left the house on beckham street for a time mr madrigal left alice at different times to work in corpus christi houston and chicago only four of petitioner's children lived with petitioner during the and tax years petitioner worked as a home provider in and as a home provider petitioner worked with senior citizens in their homes when mr madrigal was working he provided support for the children additionally petitioner received food stamps for and petitioner could not recall the amount of support mr madrigal provided or the amount of food stamps she received for the years in issue petitioner permitted mr madrigal to claim one of the children victor jr as a dependent for the tax_year on his individual_income_tax_return because mr madrigal was giving her some money mr madrigal used the beckham street address on his and federal_income_tax returns petitioner used head_of_household filing_status on her federal_income_tax returns for the and tax years respondent determined that petitioner's proper filing_status for and was married filing separate because petitioner did not satisfy the statutory requirements necessary for a married taxpayer to file as head_of_household respondent adjusted petitioner's standard_deduction because of the change in petitioner's filing_status respondent further disallowed petitioner's earned_income_credit for the and tax years because petitioner was married and did not file a joint_return head_of_household filing_status in order to file a return as head_of_household a taxpayer may not be married at the close of the taxable_year sec_2 however a married taxpayer may be treated as an unmarried taxpayer for head_of_household filing purposes if the taxpayer complies with the statutory requirements of sec_7703 sec_2 sec_7703 provides that certain married taxpayers living apart will not be considered as married for head_of_household filing purposes if the taxpayer files a separate tax_return the household is for more than one half of the taxable_year the principal_place_of_abode of the taxpayer's child for whom the taxpayer would be entitled to claim a dependency_exemption the taxpayer pays more than half the cost of maintaining such household for the tax_year and the taxpayer's spouse is not a member_of_the_household during the last months of the tax_year petitioner contends that she is entitled to head_of_household filing_status because mr madrigal did not live with her for the and tax years and because petitioner provided more than half the cost of maintaining her household for the years in issue both petitioner and mr madrigal testified that mr madrigal did not live with petitioner for any part of the and tax years mr madrigal produced a lease and testified that he lived with his aunt emma torres for the years in issue and paid his aunt dollar_figure a month for room and board at her house on seabreeze street during and however apart from his testimony mr madrigal was unable to present any evidence that he actually paid any rent to his aunt or lived in the seabreeze street house at times petitioner's testimony conflicted with the testimony of mr madrigal and mr madrigal's testimony conflicted with the information on his and federal_income_tax returns namely the returns stated his address a sec_316 beckham street while petitioner testified that mr madrigal lived at the seabreeze street house she testified that mr madrigal had difficulty paying rent of even dollar_figure a month and was frequently without work mr madrigal testified that he paid his aunt dollar_figure every month in cash for room and board even though he reported a yearly income of only dollar_figure on his federal_income_tax return further mr madrigal testified that his federal_income_tax return was inaccurate and that he earned more than dollar_figure for the tax_year mr madrigal did not have receipts for the rent he paid we find the testimony in this case to be confusing at best furthermore we do not find the lease to be credible_evidence that mr madrigal lived with his aunt at the house on seabreeze street neither petitioner nor mr madrigal could remember who prepared the lease and both gave conflicting testimony as to rent amounts actually paid absent proof that she and mr madrigal lived apart for the last months of either tax_year petitioner is unable to show her entitlement to claim head_of_household status for filing purposes additionally petitioner has not shown that she provided more than half the cost of maintaining her household for the and tax years as required by sec_7703 petitioner received food stamps for the and tax years mr madrigal also provided support for the children when he was working though petitioner testified that she did not know the amount of monetary support provided by mr madrigal petitioner allowed mr madrigal to claim one of the children victor jr as a dependent for the tax_year because of the support he was providing based on the record we hold that petitioner was not entitled to file as head_of_household for the and tax years and that her correct filing_status for the years in issue is married filing separate respondent is sustained on this issue earned_income_credit sec_32 provides an earned_income_credit for certain eligible individuals sec_32 provides however that a married individual within the meaning of sec_7703 is only eligible for the earned_income_credit if a joint_return is filed for the taxable_year petitioner a married individual within the meaning of sec_7703 did not file a joint_return for either of the and tax years based on the record we hold that petitioner is not entitled to an earned_income_credit for the and tax_year respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
